Exhibit 10.23
 
 
 
FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE ("FourthAmendment") is made and entered into as
of March 15, 2016, by and between CIVF I-KY1M01-KY1M06 & KY1W01, LLC, a Delaware
limited liability company ("Landlord"), and HEALTHWAREHOUSE.COM, INC., a
Delaware corporation ("Tenant").


RECITALS


WHEREAS, Landlord and Tenant entered into that certain Agreement of Lease dated
June 15, 2011,as amended by that certain First Amendment to Lease dated August
29, 2011, as further amended by that certain Second Amendment to Lease dated May
7, 2014, and as further amended by that certain Third Amendment to Lease dated
April 27, 2015 (such lease and all amendments and modifications thereto are
collectively hereinafter referred to as the "Lease"), whereby Tenant agreed to
lease certain premises consisting of approximately 28,494 rentable square feet
(the "Premises") in the building located at 7107 Industrial Road, Florence,
Kentucky (the "Building"); and


WHEREAS, Landlord and Tenant desire to modify the Lease on the terms and
conditions set forth below.


AGREEMENT


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
covenant and agree as follows:


1. Defined Terms; Recitals.  Unless otherwise expressly defined herein, all
capitalized terms used herein shall have the meanings set forth for such terms
in the Lease.  The recitals set forth above are hereby incorporated into the
body of this Fourth Amendment as if fully restated herein.


2. Extension Term.  As of January 1, 2017 (the "Extension Term Commencement
Date"), the Lease Term shall be extended for an additional period of thirty-six
(36) full calendar months (the "Extension Term"), so that the expiration date of
the Lease shall thereby be December 31, 2019 (the "Expiration Date").


3. Base Rent.  From and after the Extension Term Commencement Date, the Base
Rent in the amounts set forth below shall be payable to Landlord in accordance
with the provisions of the Lease.


Period
 
Monthly Base Rent
         
January 1, 2017 through December 31, 2017
 
$
6,648.60
 
January 1, 2018 through December 31, 2018
 
$
6,886.05
 
January 1, 2019 through December 31, 2019
 
$
7,123.50
 



4. Additional Rent.  In addition to the Base Rent and other provisions as set
forth above, Tenant shall remain obligated for the payment (to Landlord or such
other party as may expressly and specifically be required under the Lease) of
Additional Rent, and any other charges or amounts due under the Lease, in
accordance with the provisions of the Lease.


5. Cap on Controllable Expenses.  Tenant shall not be obligated to pay for
Controllable Expenses in any year to the extent they have increased by more than
eightpercent (8%) per annum, compounded annually on a cumulative basis from the
first full calendar year of the Extension Term following the Extension Term
Commencement Date.  For purposes of this Lease, Controllable Expenses shall mean
all CAM expenses, except for Taxes, Insurance, snow and ice removal costs, 
utility costs and expenses, and all costs and expenses for security for the
Building and the Property (if any).  Controllable Expenses shall be determined
on an aggregate basis and not on an individual basis.
 
 
 
 
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
 
 
 


6.       Landlord's Work.  Landlord shall have no obligation to perform any work
or construction to the Premises during the Lease Term, except that Landlord
shall, at Landlord's sole cost and expense, install a tab meter on the domestic
water line to monitor usage (the "Landlord's Work").


Tenant acknowledges and agrees that (i) Landlord shall not be liable to Tenant
for any inconveniences Tenant may experience during the performance,
construction or installation of the Landlord's Work or for any delays in
Landlord's completion of the Landlord's Work (regardless of the length of any
such delays); (ii) Landlord shall not be obligated to perform, construct or
install (or cause to be performed, constructed or installed) the Landlord's Work
at any time other than during normal business hours on regular business days;
(iii) Tenant shall ensure that neither Tenant, nor any of Tenant's agents,
sublessees, employees, representatives, contractors, subcontractors, suppliers,
customers and invitees, interfere with or impede the performance and completion
of the Landlord's Work (regardless of whether such Landlord's Work is performed
by Landlord or any of Landlord's agents, employees, contractors, or
subcontractors); (iv) Landlord shall have access to the Premises at all times
for the purpose of performing, installing and completing the Landlord's Work;
and (v) Tenant shall reasonably cooperate with Landlord during the performance,
construction and installation of the Landlord's Work and Tenant shall be
responsible, at no cost to Landlord, for the moving of any and all furniture,
trade fixtures, equipment and/or personal property that is reasonably necessary
for Landlord to complete (or cause the completion of) the Landlord's Work.
If Tenant shall desire any changes in the Landlord's Work, Tenant shall so
advise Landlord in writing and Landlord shall determine whether such changes can
be made in a reasonable and feasible manner.  Any and all costs of reviewing any
requested changes, and any and all costs of making any changes to the Landlord's
Work which Tenant may request and which Landlord may agree to shall be at
Tenant's sole cost and expense and shall be paid to Landlord upon demand and
before execution of the change order.
7.       Renewal Option.  All rights or options to renew or extend the Lease
Term previously granted to Tenant are hereby deleted in their entirety.  Tenant
is hereby granted one (1) option to extend the Extension Term for the Premises
for an additional period of three (3) years in accordance with the provisions
set forth below:


a.      Provided that as of the time of the giving of the Extension Notice and
the Commencement Date of the Second Extension Term, (i) Tenant is the Tenant
originally named herein, (ii) Tenant actually occupies all of the Premises
initially demised under the Lease and any space added to the Premises, and
(iii) no Default exists or would exist but for the passage of time or the giving
of notice, or both; then Tenant shall have the right to extend the Extension
Term for one (1) additional term of three (3) years (such additional term is
hereinafter called the "Second Extension Term") commencing on the day following
the expiration of the Extension Term (hereinafter referred to as the
"Commencement Date of the Second Extension Term").  Tenant shall give Landlord
written notice (hereinafter called the "Extension Notice") of its election to
extend the Lease Term at least six (6) months, but not more than nine (9)
months, prior to the scheduled expiration date of the Extension Term.


b.      The Base Rent payable by Tenant to Landlord during the Second Extension
Term shall be the greater of (i) the Base Rent applicable to the last year of
the Extension Term and (ii) the then prevailing market rate for comparable space
in the Property and comparable buildings in the vicinity of the Property taking
into account the size of the Lease, the length of the renewal term, market
escalations and the credit of Tenant.  The Base Rent shall not be reduced by
reason of any costs or expenses saved by Landlord by reason of Landlord's not
having to find a new tenant for such Premises (including, without limitation,
brokerage commissions, costs of improvements, rent concessions or lost rental
income during any vacancy period).  In the event Landlord and Tenant fail to
reach an agreement on such rental rate and execute the Second Extension
Amendment (defined below) at least five (5) months prior to the expiration of
the Extension Term, then Tenant's exercise of this renewal option shall be
deemed withdrawn and the Lease shall terminate on its current expiration date.


c.       The determination of Base Rent does not reduce the Tenant's obligation
to pay or reimburse Landlord for Additional Rent and other reimbursable items as
set forth in the Lease, and Tenant shall reimburse and pay Landlord as set forth
in the Lease with respect to such Additional Rent and other items with respect
to the Premises during the Second Extension Term without regard to any cap on
such expenses set forth in the Lease.


d.      Except for the Base Rent as determined above, Tenant's occupancy of the
Premises during the Second Extension Term shall be on the same terms and
conditions as are in effect immediately prior to the expiration of the Extension
Term; provided, however, Tenant shall have no further right to any allowances,
credits or abatements or any options to expand, contract, terminate, renew or
extend the Lease.


e.      If Tenant does not give the Extension Notice within the period set forth
in Paragraph (a) above, Tenant's right to extend the Lease Term shall
automatically terminate.  Time is of the essence as to the giving of the
Extension Notice.


f.       Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the Second Extension Term.  The Premises shall be tendered on the
Commencement Date of the Second Extension Term in "as-is" condition.
 
 
 
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
 
 

 
g.      If the Lease is extended for the Second Extension Term, then Landlord
shall prepare and Tenant shall execute an amendment to the Lease confirming the
extension of the Lease Term and the other provisions applicable thereto (the
"Second Extension Amendment").


h.      If Tenant exercises its right to extend the Lease Term for the Second
Extension Term pursuant to this Fourth Amendment, the term "Lease Term" as used
in the Lease, shall be construed to include, when practicable, the Second
Extension Term except as provided in Paragraph (d) above.


8. Brokers.  Tenant hereby represents and warrants to Landlord that Tenant has
not engaged or dealt with any broker, finder, or agent, other than Doug Whitten
with CBRE and John Gartner with Colliers ("Brokers"), in connection with the
negotiation and/or execution of this Fourth Amendment, and Tenant agrees to
indemnify and save Landlord harmless from any claim, demand, damage, liability,
cost or expense (including, without limitation, attorneys' fees) paid or
incurred by Landlord as a result of any claim for brokerage or other commissions
or fees made by any broker, finder, or agent (other than Brokers), whether or
not meritorious, employed or engaged or claiming employment or engagement by,
through, or under Tenant.  Brokers shall be compensated by Landlord pursuant to
the terms of a separate commission agreement.


9. Effect of Amendment.  Except as expressly amended hereby, the Lease shall
continue in full force and effect and unamended.  In the event of any conflict
or inconsistency between the provisions of the Lease (other than this
FourthAmendment) and this FourthAmendment, the provisions of this
FourthAmendment shall control.  From and after the date hereof, references to
the "Lease" (including, without limitation, any and all references contained in
this FourthAmendment) shall mean the Lease as amended by this FourthAmendment.


10. Binding Effect.  This FourthAmendment will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


11. Headings.  The paragraph headings that appear in this FourthAmendment are
for purposes of convenience of reference only and are not in any sense to be
construed as modifying the substance of the paragraphs in which they appear.


12. Counterparts.  This FourthAmendment may be executed in one or more
counterparts, each of which will constitute an original, and all of which
together shall constitute one and the same agreement.  Executed copies hereof
may be delivered by e-mail or facsimile and, upon receipt, shall be deemed
originals and binding upon the parties hereto.  Without limiting or otherwise
affecting the validity of executed copies hereof that have been delivered by
e-mail or facsimile, the parties will use best efforts to deliver originals as
promptly as possible after execution.


13. Governing Law.  This FourthAmendment shall be governed by and construed in
accordance with the laws of the state in which the Premises are located.


14. Authority.  The parties represent and warrant to each other that it has full
power, right and authority to execute and perform this FourthAmendment and all
corporate action necessary to do so have been duly taken.


15. Binding Agreement.  Submission of this FourthAmendment shall not be deemed
to be an offer or an acceptance of the terms herein, and neither Landlord nor
Tenant shall be bound by the terms herein until Landlord has delivered to
Tenant, or to Tenant's agent, or designated representative, a fully executed
copy of this FourthAmendment (which may be delivered in counterparts as
described above), signed by both of the parties in the spaces herein provided.




 
 
 
[Signature Page to Follow]
 
 
 
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
 
 
 
 


IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment on
the dates set forth below, to be effective for all purposes, however, as of the
date first set forth above.
LANDLORD:
TENANT:
 
CIVF I-KY1M01-KY1M06 & KY1W01, LLC,
a Delaware limited liability company
 
 
 
By:     DCT Industrial Value Fund I, L.P.,
           a Delaware limited partnership,
           its Sole Member

By:      DCT Industrial Value Fund I, Inc.
            a Maryland corporation,
            its General Partner
HEALTHWAREHOUSE.COM, INC.,
a Delaware corporation
 
 
 
By:  /s/  Neil P.
Doyle                                                             
Name:    Neil P. Doyle
 
By:  /s/ Daniel Seliga
Name:   Daniel Seliga
Title:      Managing Director
Title:     Chief Operating Officer
Date:      March 15, 2016
Date:     March 9, 2016




 
 
 
 
 
Page 4 of 4

--------------------------------------------------------------------------------